Citation Nr: 0301383	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to August 
1969 and April 1975 to December 1984.  He served on active 
duty for training from October 1974 to February 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the veteran's appeal has been 
obtained. 

2.  The evidence of record reveals that the veteran has 
been shown to manifest, at most, level II hearing in his 
right (better) ear and level IV hearing in his left 
(poorer) ear.


CONCLUSION OF LAW

The criteria for a compensation evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (prior to and from 
June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The Board will assume 
for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, 
to include the notice and duty to assist provisions, are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In March 2001, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  Therefore, the Board is satisfied 
that the RO has complied with the notification 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Factual Background

In March 1996, the veteran requested an increased 
(compensable) rating for his bilateral hearing loss as the 
condition has worsened and he requested a new hearing aid.  
A May 1996 rating decision denied the claim.  The rating 
decision referred to an April 1996 VA audiological 
examination which showed an average 45-decibel loss in the 
right ear and an average 35-decibel loss in the left ear.  
The speech discrimination was 90 percent in the right ear 
and 94 percent in the left ear.  The examination is not of 
record.  

A VA audiological examination was conducted in March 1997.  
At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
35
65
75
50
LEFT
30
30
50
60
42

Speech audiometry revealed speech recognition ability of 
92 percent in both ears.

A VA audiological examination was conducted in April 2001.  
At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
35
65
75
51
LEFT
35
35
60
70
50

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 76 percent in the left 
ear.

The veteran submitted a private audiological report dated 
in October 2001.

At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
AVG.
RIGHT
20
30
35
65
37.5
LEFT
20
30
30
60
35

The veteran contends that his service-connected bilateral 
hearing loss should be rated more than zero percent 
disabling.  He notes that he did not need hearing aids at 
separation from service but he now requires a hearing aid 
in each ear, yet his evaluation has remained the same.


Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations. The disability must be viewed in 
relation to its history. 38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability. 38 
C.F.R. § 4.1. The present level of disability is of 
primary concern where service connection has been 
established and an increase in the disability rating is at 
issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by puretone audiometry tests.  
To evaluate the degree of disability from bilateral 
service- connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from 
level 1 for essentially normal acuity through level 11 for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.

When the issue involves a claim for an increased rating 
for a hearing loss, the applicable rating will be 
determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables. 38 C.F.R. § 4.85, Tables VI and VII.  The Board 
emphasizes that "assignment of disability ratings for 
hearing impairment are by mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered." Lendenmann v. 
Principi, 3 Vet. App. 345, 339 (1992).

The audiological findings most favorable to the veteran 
are contained in the latest VA examination in April 2001.  
These findings correspond to auditory Level II designation 
(better ear) and auditory Level IV designation (poorer 
ear), respectively.  The Board notes that a noncompensable 
rating is warranted for bilateral defective hearing where 
puretone threshold in one ear warrants an auditory acuity 
Level II designation, and the poorer ear warrants an 
auditory acuity level below Level IV designation.  The 
current findings do not approximate the requirements for a 
compensable evaluation.  

In addition, the Board notes that with regard to the 
veteran's use of hearing aids, the evaluation of hearing 
impairment under the rating schedule is designed to make 
allowance for improvement by hearing aids.  38 C.F.R. § 
4.86.

The Board is aware that the veteran has advanced arguments 
that he feels that his bilateral hearing loss has greatly 
increased in severity over the years.  However, the Board 
is bound by the rating requirements contained in 38 C.F.R. 
§§ 4.85 and 4.86 

The veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Finally, the Board notes that the April 1996 VA 
audiological examination report is not of record.  
However, the May 1996 rating decision cited the decibel 
loss and discrimination percent numbers from that 
examination and subsequent VA audiological examinations 
demonstrate much worse hearing loss.  Under these 
circumstances, the Board finds that the failure to obtain 
the actual examination report is harmless error.  See 
Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992) (the 
test for of "harmless error" is whether the error in 
question would change the resolution of the veteran's 
claim).

The preponderance of the evidence is against the claim for 
an increased (compensable) rating for bilateral hearing 
loss.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased compensation evaluation for bilateral hearing 
loss is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

